          Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 1 of 16

                                                                                             ORIGINAL
                                      United States District Court                       FILED IN CHAMBERS
                                                                                             U.S.D.C. -Atlanta
                                      NORTHERN DISTRICT OF GEORGIA

                                                                                            JUL 0 2 2019
   UNITED STATES OF AMERICA                                                       J�ES N. HATTEN, Clerk
                                                                                By.;J/v...N
   v.                                                                 CRIMINAL COMPLAINT       Deputy Clerk

                                                                     Case Number: 1:19-MJ-573
   MYLES FRAZIER



I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief. Beginning on or about June 14, 2019 and continuing until on or about June 22,
2019 in Fulton County, in the Northern District of Georgia, defendant did, knowingly recruit, entice,
harbor, transport, provide, obtain, advertise, maintain, patronize and solicit, by any means, in and
affecting interstate commerce, "M.B.," a minor under the age of 18, knowing and in reckless disregard of
the fact that "M.B." had not attained the age of 18 years and that "M.B." would be caused to engage in a
commercial sex act,




in violation of Title 18, United States Code, Sections 1591(a) and (b)(2).

I further state that I am a Special Agent and that this complaint is based on the following facts:

PLEASE SEE ATTACHED AFFIDAVIT




Continued on the attached sheet and made a part hereof.        Yes




Based upon this complaint, this Court finds that there is probable cause to be    ·   e that an offense has
been committed and that the defendant has committed it. Sworn to before me, and subscribed in my
presence


 July 2, 2019                                             at   Atlanta, Georgia
 Date                                                          City and State



 JOHN K LARKINS ill
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer
 AUSA Annalise Peters
       Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 2 of 16




      I, Megan Perry, being first duly sworn, do hereby depose and state:

                       Introduction and Agent Background

      1.     I am a Special Agent with the FBI and have been since August 2014. I

am currently assigned to the FBI' s Atlanta Division Violent Crimes Against

Children squad. I have specialized training and experience in investigating various

crimes, including crimes involving the online exploitation of children and sexual

exploitation of children. As a Special Agent, I have participated in many

investigations involving perpetrators who have used mobile devices, computers,

and the internet to commit violations involving the sexual exploitation of children.

      2.     As part of my duties as an FBI Special Agent, I have gained experience

conducting criminal investigations involving child exploitation and the sex

trafficking of children, and I have participated in the execution of numerous search

and arrest warrants in such investigations.

      3.    Based on my training and experience and the facts set forth in this

Affidavit, there is probable cause to believe that violations of 18 U.S.C. §§ 1591(a)

and (b)(2) (sex trafficking of children) have been committed by MYLES FRAZIER.

                              Sources of Information

      4.    The statements contained in this Affidavit are based on my personal

observations, my training and experience, as well as information obtained from

other agents and witnesses. Since this Affidavit is being submitted for the limited

purpose of securing a criminal complaint, I have not included every fact known to

me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish probable cause that violations of 18 U.S.C. §§ 1591(a) and

(b)(2) have been committed by MYLES FRAZIER.
       Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 3 of 16




                        Facts Establishing Probable Cause

      5.     In or around May 2019, Instagram account user "muvatrawww4,"

who purported to be a female named "Liv" (the SUBJECT) began following the

Instagram account of a minor victim (Vl). During their Instagram communications,

the SUBJECT provided Vl with her telephone number, 310-873-7581 (SUBJECT' s

Telephone), and Vl and the SUBJECT began communicating via text message.

           a. Agents issued an administrative subpoena to Verizon Wireless for

              subscriber information for the SUBJECT' s Telephone. The results show

             that the number is subscribed to MYLES FRAZIER:

                    Name: Myles Frazier
                    Date of Birth: XX/XX/92
                    Address: 518 Margaux Path, Atlanta, Georgia 30349
           b. A search of law enforcement databases for residents of 518 Margaux

             Path, Atlanta, Georgia 30349 found MYLES FRAZIER (DOB

             XX/XX/92) and Chandra Frazier (DOB XX/XX/61).              The Fulton

             County Board of Assessors lists Chandra Frazier as the owner of 518

             Margaux Path, Atlanta, Georgia 30349.

      6.     On   June 14, 2019, Vl and the SUBJECT exchanged the following text

messages:
             Vl: "what do u NEED me to do tomorrow?"

             SUBJECT: "Dont worry u was gone flake anyway"

             Vl: "if u say so"

             SUBJECT: "So get head tomorrow."

             Vl: "that's what u need me to do?"

             SUBJECT: "Yep. Cause imma be paying u."


                                         2
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 4 of 16




     On the same day, later in the conversation:

            SUBJECT: "Go be a teen ager lmao."

     On the same day, later in the conversation:

            Vl: "why do you want me to get head so bad like ik your paying me
            but it doesn't add up for me"

            SUBJECT: "It adds up 2 plus 2 is 5"

            SUBJECT: "4** lmao."


     7.     On June 16, 2019, Vl and the SUBJECT exchanged the following text

messages:
            SUBJECT: "If im the suga mama. Its not about what u want. U get
            rewarded for doing what I ask"

            SUBJECT: "But when u wanted the money u asked me more than once
            about it when I never forgot"

            SUBJECT: "Dont work Dnt get paid."

            SUBJECT: "U act like its gunna change ur teammate. Ur teammate who
            was more than man than u at least did what I asked."

            Vl: "ight i quit"

            SUBJECT: "Lmao why is that"

            SUBJECT: "What does that have to do with u quitting"

            SUBJECT: "I ask u to send a video. U didn't wanna do it."

            SUBJECT: "Then I tried to ft u. U too busy."

            SUBJECT: "I wasnt even trying to send him over ha. Cause I aint heard
            from him."

            SUBJECT: "So whats ur issue with just doing what I ask"

            SUBJECT: "Sad is I wanna pay u more money but u tripping on me."

            SUBJECT: "Like. How u pose to get a weekly allowance of u dnt work"

            Vl: "i literally haven't met u"

                                         3
Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 5 of 16



      Vl: "not once so my bad if i act weird"

      SUBJECT: "When I tried u at 7v7 correct"

      SUBJECT: "I kept u asking Vl* when will u be home. Vl* when ur
      practice over." (*Vl's real name)

      SUBJECT: [sends a video of an adult female sitting in the driver's seat
      of a vehicle saying, "Hey Chinado, How are you?"]

      SUBJECT: "Whats sad is. Im legi"

      SUBJECT: "Legit**"

      Vl: "i'm not saying u not legit"

      SUBJECT: "Okay. Well ive also tried to see u"

      SUBJECT: "Its very simple. U do what I ask. Imma take care of u. But
      dnt act like I didnt try to see u before I left."

      Vl: "ight that's fine"

      SUBJECT: "???"

      SUBJECT: "Whats fine"

      Vl: ''i'm not gonna act like you weren't trying to see me"

      SUBJECT: "So why cnt u do what I ask and continue to be paid."

      Vl: "give me one reason why it should that's not i' m getting paid"

      SUBJECT: "If I keep u pleased then im also pleased. Maybe it also lets
      me know u can handle a threesome with one my home girls. It also
      shows I can trust u more than anything else. Cause u coulda have
      called 911 and had the dude put in jail"

      SUBJECT: "It shows me u is putting forth effort."

      SUBJECT: "And the thought of u getting head from someone else
      turned me on. Thats why I wanted to c u so bad before I got on my
      flight"

On the same day, later in the conversation:

      Vl: "i just don't know if I could do that again"

                                     4
Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 6 of 16



      SUBJECT: "Vl* Its just head" (*Vl's real name)

      SUBJECT: "The dude doesnt even know ur name, he dnt know ur
      number. Like he cant contact u."

      SUBJECT: "Did u not watch porn?"

      Vl: "that's the only reason i stayed hard"

      SUBJECT: "Then keep watching porn."

      Vl: "sorry i just can't do it"

      SUBJECT: "The nut felt good did it not. Better than using ur hand."

      SUBJECT: "Can u just try one more time"

      SUBJECT: "And if u cnt do it. Then I wont ever ask u again."

      Vl: "ion bout that"

      SUBJECT: "Baby."

      SUBJECT: "Vl*" (*Vl's real name)

      SUBJECT: "Nothing about u changed."

      SUBJECT: "Head is head."

      SUBJECT: "U aint gay. Ur still the same cute football player im dying
      to meet."

      SUBJECT: "U take care of my request. The money is worth it. U was
      able to use the money for them birthday parties"

      SUBJECT: "Lemme ask u this? Did I not keep my word and keep u
      safe?"

On the same day, later in the conversation:

      Vl: "but i can't do the guy thing nomo"

      SUBJECT: "Just one last time."

      SUBJECT: "Its just head. Plz. I promise it never ask u again."

      SUBJECT: "It actually turns me on more. Thats why I wanna c u so
      bad. Idk why u snt get that"

                                       5
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 7 of 16



            SUBJECT:"Please Vl*" (*Vl's real name)

            SUBJECT:"Ill make it worth ur time and effort"

            SUBJECT:"You must think im lying about ur teammate getting head
            too?"

            SUBJECT:"U want the dude name. Ill give it to u if proves I never lied.
            Ill prolly go to jail but hey. I have none to lie about"

            SUBJECT:"Ill give u 75 bucks."


     8.     On June 18, 2019, Vl and the SUBJECT exchanged the following text

messages:
            SUBJECT:"U dnt send pies when I ask. U dnt send videos. Dude u not
            doing nun u suppose too."

     On the same day, later in the conversation:

            SUBJECT:"So can u get head today?"

            Vl:"depends"

            SUBJECT: "On"

            SUBJECT:"?"

            Vl:"how much"

            SUBJECT:"Well it will be included in ur weekly allowance."

            SUBJECT: "Thants why I said stop overthinking it cause imma take
            care of u"

            Vl: "what's my weekly allowance?"

            SUBJECT:"Well once u started working wr was gone discuss it."

            SUBJECT: "Since I just started my new job. I can do like 45-60 a week.
            But that means u have to do ur part throughout the week"

            Vl: "but u was finna pat me 75 last time"

            Vl:"then a 'couple hundred' yesterday"

            SUBJECT:"That wasnt ur allowance."

                                          6
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 8 of 16



            SUBJECT: "The couple hundred was cause I had the extra cash. I spent
            it lmao. So we starting a clean slate. I mean ur gunna make good
            money if u do what I ask."

            Vl: "what if ion wanna start over"

            SUBJECT: "When I offered u more. Uwasn't event replying"

            SUBJECT: "When u did it last time it was part of ur allowance n I was
            gunna give u more this week in allowance but u kept telling me no"

            SUBJECT: "Dnt get wrap in the amount of money. Thats what also got
            ur teammate cut. Then he kept trying to come back n ask for money."

     On the same day, later in the conversation:

            SUBJECT: "Ucan get 40 - 45 today."

            Vl: "what 4"

            SUBJECT: "Wym what for."

            SUBJECT: "I told u to take ur shirt off remember n u said u was okay
            with that."

            Vl: "naw i told u i was just gonna pull my pants down"

            SUBJECT: "Look Vl* u trying to negotiate to much vs just working n
            letting me take care of u n when I get back we going somewhere"
            (*Vl's real name)

            SUBJECT: "I want u to take it everything off. Enjot it n watch port."

            SUBJECT: "Porn**"

     9.     On June 19, 2019, Vl and the SUBJECT exchanged the following text

messages:
            SUBJECT: "Ustill never gave me pies or video"

            Vl: "of what"

            SUBJECT: "U, ur body.Un ya dick"

     10.    On June 21, 2019, Vl and the SUBJECT exchanged the following text

messages:

                                         7
       Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 9 of 16



               SUBJECT: "So why havent u sent me any pies or videos."

      On the same day, later in the conversation:

               SUBJECT: "Im not afraid to tell your dad what happen. If he wants to
               tell the cops thats on him."

      On the same day, later in the conversation:

               SUBJECT: "So. Do u wanna work. Or u want this get dragged out in
               court and it fuck up your football career cause no school wants a player
               with bad press"

      11.      The SUBJECT continually threatened to expose Vl by stating that the

SUBJECT and the SUBJECT's brother would come to Vl's house and tell Vl's

father. The SUBJECT sent Vl a screenshot of map with a pin on Vl's house.

      12.      The SUBJECT also threatened that the SUBJECT's brother would type

a note to Vl's father and leave it in Vl's mailbox. The SUBJECT sent a screenshot

of a typed letter dated   6/23/2019   and addressed to "Mr. & Mrs._*" (*Vl's real

last name). The letter stated:


         This letter is to address a matter between your son and my sister. I made
            an attempt to speak with you in person, but no one was home to answer
         the door. Your son allegedly bribed my sister out of $135 dollars and when
         she asked him to pay it back, he made a threat that his father was a
         criminal defense attorney. I'm not sure if your aware of this matter, but
         your son has also allowed a male into your home several times to perform
         oral sex onto him in order to keep bribing my sister for money. As well as
         exchanging various photos and videos between one another. Now I do not
         condone the actions of my sister and she will be punished accordingly,
         but I felt you should be aware of your son's actions as well. I would like
         to formally sit down and discussion the situation at your earliest time and
         convenience about this matter. It is my hopes that we can come to a
         resolution that will not affect the future of your child or my sister as I'm
         her legal guardian. Please feel free to contact me by phone at      (504)264-
         1652. Sincerely, Jeff S.



                                              8
     Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 10 of 16




      13.   On June 22, 2019, I obtained Vl's cell phone that he had been using to

communicate with the SUBJECT. All text communications with the SUBJECT from

June 22, 2019 at approximately 5:30 PM to the present have been conducted by an

FBI online covert employee (OCE) posing at Vl.

      14.   On June 24, 2019, the OCE and the SUBJECT exchanged the following

text messages:

            SUBJECT: "Cause if he tell on u. Im getting in truble too."

            OCE: "why would you be in trouble"

            SUBJECT: "How old r u Vl*" (*Vl's real name, but misspelled)

            SUBJECT: "Vl*" (*Vl's real name)

            OCE: "16"

            SUBJECT: "Did u not see the letter"

            SUBJECT: "Yea u 16 n im 19, ion wanna go to jail for u"

            OCE: "then why you keep bothering me about working"

            SUBJECT: "Cause I fuck with u"

            SUBJECT: "But tbh actually I wouldnt get in trouble."

            SUBJECT: "But he gone fuck up your football career by going to
            westlake n going to ur dad. He might go to 12 too"

            SUBJECT: "So thats why I said just work. Lets do us and dont tell no
            body."

      15.   On June 23, 2019, Vl's phone received two text messages from

telephone number 504-264-1652 ("504"). The OCE did not respond. The SUBJECT

previously sent Vl this telephone number via text message claiming it was the

SUBJECT' s brother's number. The messages read:


            504: "Aye. Text back now"


                                        9
        Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 11 of 16



              504: "Or im talking to your pops and imma show him everything
              youvr said to my sister p"

        16.   On June 23-24, 2019, Vl's phone received six text messages from

"pacohundley5@gmail.com" ("Paco"). The OCE did not respond. The messages

read:
              Paco: "Aye lil homie, I need to speak with your dad about you and my
              sister. I'll be pulling up shortly."

              Paco: "Ight lil homie times up, I'm finna pull up to your crib and talk
              with your pops"

              Paco: "aye is this Vl* or not" (*Vl's real name)

              Paco: "we need to speak man to man"

              Paco: "If you don't pay back my sister or respond, then I will have no
              choice to drop off the letter and knock on your door today to speak
              with your parent or guardian. This isn't a joke."

              Paco: "Since you unable to talk like a man, my sister will have someone
              come drop off the letter to your pops"

        17.   On June 23-24, 2019, Vl's phone received six text messages from

"nattieortiz4@gmail.com" ("Nattie"). The OCE did not respond.         The messages

read:
              Nattie: "Aye. You the kid who threatened my little sister. Have your
              pops call my phone today or I'll be pulling up to your crib to talk to
              him. Ide what y'all got going on. But we will have a talk about it with
              your father or whoever your guardian is."

              Nattie: "Ight lil homie. Times up. Either way I'm pulling up to talk to
              yo dad."

              Nattie: "What's your dads phone number"

              Nattie: "I didnt mean literally block me"

              Nattie: "I was just saying"

              Nattie: "u up"



                                            10
       Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 12 of 16




      18.   Based      on     the     content     of     the    messages       from

"pacohundley5@gmail.com" and "nattieortiz4@gmail.com," I believe that these

two Google accounts are associated with the SUBJECT.

      19.   On June 24, 2019, Vl was forensically interviewed and reported that

the SUBJECT told Vl that the SUBJECT would pay Vl to receive oral sex. Vl said

that he received oral sex from the same male on two separate occasions at Vl's

residence. Vl did not know the man's name or have any information about the

man's identity. Vl said the man was 5'10" or 5'11", had a belly, wore glasses on one

occasion, acted shy, had brown skin and brown eyes, and was balding on the back

of his head. Vl said the man would park away from Vl's house and walk down the

street to Vl's house. Vl said the SUBJECT would text Vl when the man had parked

and was heading to Vl's house. Vl also said that the SUBJECT told Vl that the man

would leave his phone in the car. On both occasions, Vl asked the man to stop

during oral sex. On the first occasion, the man stopped, but on the second occasion,

he did not stop, and Vl had to shove him on his shoulders to get him off. Vl

understood that Vl was to be paid by the SUBJECT for each occasion of receiving

oral sex.

      20.   Vl received three payments through Cash App from the user

"$Cali4Dream." (Cash App is a mobile payment service developed by Square, Inc.

that allows users to transfer money to other users using a mobile phone

application.) Vl reported that after the first sex act described above, the SUBJECT

told Vl that Vl's payment would be split up because the SUBJECT had to wait to

be paid before the SUBJECT could pay Vl the second half of the money. Vl was

paid $25 on June 12, 2019 with the comment "video games" and $35 on June 15,



                                        11
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 13 of 16




2019 with the comment "jordans."       On June 18, 2019, Vl was paid $75 with the

comment "The Mall." In total, Vl received $135 from "$Cali4Dream."         I have

viewed the records for these three payments in Cash App on Vl's cell phone.

            a. Agents issued an    administrative subpoena to Square, Inc. for

              registrant information for the Cash App account "$Cali4Dream." The

              results show that the account is registered to MYLES FRAZIER with·

              the phone number assigned to the SUBJECT's Telephone (the phone

              number subscribed to FRAZIER):


                 Display Name: Myles Frazier
                 Date of Birth: XX/XX/1992
                 Last four digits of SSN: 0112
                 Phone Number: 310-873-7581
                 Email: rnk.hundley92@gmail.com
                 Cashtag: cali4dream
                 Address: 518 Margaux Path, Atlanta, Georgia 30349
                 Payment Source History (most recent listed): Delta Community
                 Credit Union

      21.     During the forensic interview, law enforcement showed Vl a driver's

license photograph of MYLES FRAZIER that was taken in 2015. Vl said that he did

not recognize the person in the photograph.

      22.     On June 27, 2019, agents obtained a federal warrant for geo-location

data from Verizon Wireless for the SUBJECT's Telephone subscribed to FRAZIER

(N.D. Ga. No. 1:19-MC-990).

      23.     I began receiving geo-location data for the SUBJECT's Telephone on

June 28, 2019 at approximately 10:36 AM. The geo-location data has shown the

location of the phone to be in or around 518 Margaux Path, Atlanta, Georgia 30349




                                         12
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 14 of 16




as well as in or around Northside Hospital located at 1000 Johnson Ferry Road NE,

Atlanta, Georgia 30342.

            a. A query of the Georgia Department of Labor database for employment

                 history for MYLES FRAZIER returned the following two employers:


                       Northside Hospital, Inc.   -   2018 Q3 and Q4
                       Pharmerica Logistic Services     -   2018 Q4 and 2019 Ql

            b. On June 28, 2019 at approximately 10:40 AM, the geo-location data

                 showed the SUBJECT's Telephone in the area of 518 Margaux Path

                 with a 1,901 meter distance of uncertainty.

            c. On June 28, 2019 at approximately 4:56 PM, the geo-location data

                 showed the SUBJECT's Telephone in the area of Northside Hospital

                 with a 225 meter distance of uncertainty.

            d. On June 29, 2019 at approximately 12:56 AM, the geo-location data

                 showed the SUBJECT's Telephone in the area of 518 Margaux Path

                 with a 1,901 meter distance of uncertainty.

            e. On June 29, 2019 at approximately 6:57 AM, the geo-location data

                 showed the SUBJECT's Telephone in the area of Northside Hospital

                 with a 225 meter distance of uncertainty.

            f.   On July 1, 2019 at approximately 12:00 PM, the        geo-location   data

                 showed the SUBJECT's Telephone in the area of 518 Margaux Path

                 with a 1,901 meter distance of uncertainty.

      24.        Call records obtained from Verizon Wireless identify an incoming

answered call to the SUBJECT's Telephone on June 30, 2019 from telephone number

770-639-2039. A law enforcement database search for telephone number 770-639-




                                            13
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 15 of 16




2039 returned the number to Chandra Frazier, the registered owner and a believed

occupant of 518 Margaux Path.

      25.   Historical call records show outgoing telephone calls from the

SUBJECT's Telephone to Delta Community Credit Union at 404-715-4725. Delta

Community Credit Union is the most recent listed payment source associated with

the Cash App account $Cali4Dream, which is registered to MYLES FRAZIER at 518

Margaux Path.

      26.   On June 27, 2019, I conducted surveillance at 518 Margaux Path and

observed a vehicle parked in the driveway with Georgia license plate DMC314. The

vehicle is registered to MYLES FRAZIER at 518 Margaux Path.

      27.   On July 1, 2019, agents obtained a federal search warrant for 518

Margaux Path, Atlanta, Georgia 30349 (N.D. Ga. No. 1:19-MC-1015).

      28.   On July 2, 2019, at around 11:04 AM, the FBI executed the warrant.

Immediately before the warrant was executed, the geo-location data for the

SUBJECT' s Telephone coordinated around the area of 518 Margaux Path.

      29.   Two individuals were at the house when the warrant was executed:

MYLES FRAZIER and his brother, Malik Frazier, who is 20 years old.

      30.   Agents performed a security sweep of the house and moved the two

occupants outside. I asked the two individuals if they had any weapons on them,

and MYLES FRAZIER said that he had a cell phorie in his pocket. I took the cell

phone from his pocket and asked him if the cell phone belonged to him. He said

that it was his phone. I took FRAZIER' s phone inside the house and sent a text

message to the SUBJECT's Telephone number from Vl's cell phone. As soon I sent




                                      14
      Case 1:19-cr-00279-SCJ-CCB Document 1 Filed 07/02/19 Page 16 of 16




the text message, a text message alert popped up on FRAZIER's cell phone, and

Vl's first name was displayed as the text message sender.

      31.    I turned on a recorder and told FRAZIER he was being placed under

arrest. I read FRAZIER his Miranda rights, and he agreed to speak with agents

without an attorney present. FRAZIER admitted that the telephone number 310-

873-7581 was his cell phone number. He also admitted to using the persona of a

female to communicate with Vl, to going to Vl's house to perform oral sex on Vl

on two occasions, to paying Vl for the sex acts, and to making threats to tell Vl's

father about Vl's conduct. At the end of the recorded interview, FRAZIER signed

a written advice of rights form.

      32.    Based on my training and experience and the facts set forth above, I

believe that MYLES FRAIZER is the SUBJECT and is the user of the SUBJECT' s

Telephone.

                                    Conclusion

      33.    Based on my training and experience and the facts set forth above,

there is probable cause to believe that violations of 18 U.S.C. §§ 1591(a) and (b)(2)

(sex trafficking of children) have been committed by MYLES FRAZIER in the

Northern District of Georgia.




                                         15
